Name: 79/463/EEC: Council Decision of 8 May 1979 replacing an alternative member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046379/463/EEC: Council Decision of 8 May 1979 replacing an alternative member of the Advisory Committee on Vocational Training Official Journal L 120 , 16/05/1979 P. 0017 - 0017****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 8 MAY 1979 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 79/463/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR AN ALTERNATE MEMBER OF THE ABOVEMENTIONED COMMITTEE IN THE ' EMPLOYERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MRS REDDER , OF WHICH THE COUNCIL WAS INFORMED ON 5 MARCH 1979 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 12 APRIL 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOHN SKONBERG IS HEREBY APPOINTED AS ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MRS REDDER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE